CRIST, Judge.
Appellant Twiehaus (Superintendent) appeals from the circuit court’s upholding of a decision of the Personnel Advisory Board rejecting Superintendent’s dismissal of respondent Watkins (employee).
Employee worked in a direct care position at a center for the mentally retarded. She was fired for her failure to report information she had heard concerning physical abuse of a resident. The Personnel Advisory Board of the State of Missouri found another employee “purporting to know about an incident of client abuse told the appellant [employee] about her suspicions while they were in private conversation.”
While there is a duty that employees must report known or suspected abuse, the Board found as a matter of fact that employee’s information of the incident was merely a rumor. Since the Board went on to say the duty to report was not violated, it is clear they found as a fact that the information did not rise to the level of knowledge or suspicion.
The order of the administrative agency is supported by competent and substantial ev*299idence on the whole record. No error of law appears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
SATZ, P.J., and KELLY, J., concur.